EXHIBIT 10.1
2009 R.G. BARRY
MANAGEMENT BONUS PLAN
OBJECTIVES

•   Consistently achieve company and individual objectives.   •   Enhance
ability to attract, recruit, and retain a top-notch professional management
team.   •   Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

1.   Participation Levels

    Selected exempt associates participate in the plan. The levels listed below
are based on a position’s impact on profits.

      Level   Position Level
A
  President and CEO
B
  Corporate Executives
C
  Senior Executives
D
  Department Heads/Key Contributors

    The base salary as of the beginning of the plan year (June 29) is used for
the purposes of calculating bonus payments.

2.   Bonus Award Opportunity

    Threshold, target and maximum bonus award levels as a percentage of base
salary are established by level. Target award opportunities correspond to market
competitive bonus opportunities.

                      Level   Threshold   Target   Maximum
A
    27.50 %   Determined     82 %
B*
    13.75 %   annually by     41 %
C
    11 %   Board of     32.80 %
D
    6.88 %   Directors     20.50 %

 

*   CFO bonus level is level B plus 5%.

3.   Performance Measurement       Award payouts will be determined based on the
following determinants of performance.

  •   Company Objectives Performance     •   Individual Objectives Performance

    Poor individual performance (individual rating that “does not meet minimum
expectations”) will eliminate all payouts to that individual regardless of
Associate level.       Corporate Financial Objectives Performance below the
threshold level will eliminate payout for all plan participants.   4.  
Performance Weighting by Group

                      Company   Individual     Objectives   Objective Levels  
Results   Results
A
    100 %     N/A  
B
    100 %     N/A  
C/D
    50 %     50 %

22



--------------------------------------------------------------------------------



 



5.   Determining Goal Attainment

  •   Corporate Objectives are established annually. Objectives will be a
combination of financial and strategic initiatives. Measures are set by senior
management. Measures are approved, and degree of attainment is approved by the
Compensation Committee.     •   Individual/Department Objectives are established
annually by participants, and degree of attainment is reviewed by Corporate
Executive and approved by President/CEO, or by the Compensation Committee in the
case of the President/CEO and his direct reports.

6.   Criteria for Participation

  •   Associates must be actively employed by R.G. Barry at the close of the
plan year (June 27, 2009).     •   New hires employed before December 31st will
participate on a pro-rated basis. Persons hired after this date will participate
in the following year. Exceptions may be made by the President/CEO. For
Associates hired after December 31st, participation levels and eligibility must
be included in any offer of employment letter, along with a start date of
employment. The start date of employment is the entry date of the new Associate
into the Management Bonus Plan.     •   Regarding pro-ration: Associates hired
or promoted into a Management Bonus Plan eligible position from the first to the
fifteenth of the month shall be considered to be hired or promoted as of the
first of the month. Associates hired or promoted from the sixteenth to the end
of the month shall be considered to be hired or promoted as of the first of the
following month.     •   Review and approval of Management Bonus Plan levels
will be the responsibility of the President/CEO.     •   Communication of
Management Bonus Plan levels and the Plan to individual participants will be the
responsibility of each Corporate Executive.     •   Associates who are on
Short-Term Disability or a Leave of Absence on June 27, 2009 of the plan year
(not actively at work) will receive a pro-rated Management Bonus Plan payment
upon their return to active full time work. Associates who do not return to
active full time work will not receive a Management Bonus Plan payment without
approval of the Compensation Committee.     •   In the event of a newly hired,
promoted or transferred Associate, the Corporate Executive must complete a
Participation Worksheet, sign it and have it approved by the President/CEO in
order to finalize participation.     •   Associates who are promoted from one
position to another may be eligible to have their Management Bonus opportunity
increased. A Participation Worksheet must be completed to effect a change in
categories. For purposes of calculating the payout, the higher percentage will
be given to the Associate for the entire plan year.     •   Associates who are
employed by R.G. Barry at the close of the plan year under the terms of the
severance agreement will not be eligible to receive a payout unless expressly
stated in the terms of the agreement, and approved by the President/CEO.     •  
Associates who separate from R.G. Barry during a plan year for reasons of death
or Long Term Disability will not be eligible to receive a Management Bonus Plan
payment, unless approved by the Compensation Committee.

23